Exhibit 10.2

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of February 14, 2013, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
SOUNDBITE COMMUNICATIONS, INC., a Delaware corporation, with its principal
executive office located at 22 Crosby Drive, Bedford, Massachusetts 01730
(“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of November 2, 2009,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of November 2, 2009, between Borrower and Bank, as amended by a certain First
Loan Modification Agreement dated as of March 8, 2010, but effective as of
November 2, 2009, between Borrower and Bank, and as further amended by a certain
Second Loan Modification Agreement dated as of February 18, 2011, but effective
as of November 1, 2010, between Borrower and Bank (as amended and affected, the
“Loan Agreement”). Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the text appearing in each
of (i) Section 2.1.2 (entitled “Letters of Credit Sublimit”), (ii) Section 2.1.3
(entitled “Foreign Exchange Sublimit”), and (iii) Section 2.1.4 (entitled “Cash
Management Services Sublimit”) in their entirety and inserting in lieu of each
of the foregoing “Intentionally Omitted”.

 

  2 The Loan Agreement shall be amended by deleting the following provision
appearing as Section 2.2 (Overadvances) thereof:

“ 2.2 Overadvances. If, at any time, the Credit Extensions under Sections 2.1.1,
2.1.2, 2.1.3 and 2.1.4 exceed the Revolving Line, Borrower shall immediately pay
to Bank in cash such excess (the “Overadvance”).”

and inserting in lieu thereof the following:

“ 2.2 Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the Revolving Line, Borrower shall immediately pay to Bank in
cash the amount of such excess (such excess, the “Overadvance”). Without
limiting Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to
pay Bank interest on the outstanding amount of any Overadvance, on demand, at
the Default Rate.”

 

1



--------------------------------------------------------------------------------

  3 The Loan Agreement shall be amended by deleting the following provision
appearing as Section 2.4(c) (Letter of Credit Fee) thereof:

“ (c) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance
or renewal of Letters of Credit, upon the issuance, each anniversary of the
issuance, and the renewal of such Letter of Credit; and”

and inserting in lieu thereof the following:

“ (c) Intentionally Omitted.”

 

  4 The Loan Agreement shall be amended by deleting the following provision
appearing as Section 3.4 (Procedures for Borrowing) thereof in its entirety:

“ 3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance (other than Advances under Sections 2.1.2 or 2.1.4),
Borrower shall notify Bank (which notice shall be irrevocable) by electronic
mail, facsimile, or telephone by 12:00 noon Eastern time on the Funding Date of
the Advance. Together with any such electronic or facsimile notification,
Borrower shall deliver to Bank by electronic mail or facsimile a completed
Payment/Advance Form executed by a Responsible Officer or his or her designee.
Bank may rely on any telephone notice given by a person whom Bank believes is a
Responsible Officer or designee. Bank shall credit Advances to the Designated
Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.”

and inserting in lieu thereof the following:

“ 3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Eastern
time on the Funding Date of the Advance. Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Payment/Advance Form executed by a Responsible Officer or
his or her designee. Bank may rely on any telephone notice given by a person
whom Bank believes is a Responsible Officer or designee. Bank shall credit
Advances to the Designated Deposit Account. Bank may make Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.”

 

  5 The Loan Agreement shall be amended by inserting the following text to
appear at the end of Section 4.1 (Grant of Security Interest) thereof:

“ Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).

 

2



--------------------------------------------------------------------------------

In the event (a) all Obligations (other than inchoate indemnity obligations),
except for Bank Services, are satisfied in full, and (b) this Agreement is
terminated, Bank shall terminate the security interest granted herein upon
Borrower providing cash collateral acceptable to Bank in its good faith business
judgment for Bank Services, if any. In the event such Bank Services consist of
outstanding Letters of Credit, Borrower shall provide to Bank cash collateral in
an amount equal to (i) one hundred five percent (105.0%) of the face amount of
all such Letters of Credit denominated in Dollars and (ii) one hundred ten
percent (110.0%) of the Dollar Equivalent of the face amount of all such Letters
of Credit denominated in a Foreign Currency plus, in each case, all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its good faith business judgment), to secure all of the Obligations
relating to such Letters of Credit.”

 

  6 The Loan Agreement shall be amended by deleting the following provision
appearing as Section 6.7(b) (Minimum Quarterly Revenue) thereof:

“ (b) Minimum Quarterly Net Revenue. Borrower shall have quarterly net revenue
of at least (i) for the quarters ended June 30, 2009, September 30,
2009, December 31, 2009, March 31, 2010, June 30, 2010 and September 30, 2010,
the greater of (A) Nine Million Dollars ($9,000,000.00), and (B) seventy-five
percent (75.0%) of Borrower’s board-approved operating plan, and (ii) for the
quarter ending December 31, 2010, and as of the last day of each quarter
thereafter, Nine Million Dollars ($9,000,000.00).”

and inserting in lieu thereof the following:

“ (b) Minimum Quarterly Net Revenue. Borrower shall have quarterly net revenue
of at least (i) for the quarters ended June 30, 2009, September 30,
2009, December 31, 2009, March 31, 2010, June 30, 2010 and September 30, 2010,
the greater of (A) Nine Million Dollars ($9,000,000.00), and (B) seventy-five
percent (75.0%) of Borrower’s board-approved operating plan; (ii) for the
quarters ended December 31, 2010, March 31, 2011, June 30 2011, September 30,
2011, December 31, 2011, March 31, 2012, June 30, 2012, September 30, 2012 and
December 31, 2012, Nine Million Dollars ($9,000,000.00); and (iii) for the
quarter ending March 31, 2013 and as of the last day of each quarter thereafter,
Ten Million Dollars ($10,000,000.00).”

 

  7 The Loan Agreement shall be amended by deleting the following provision
appearing as Section 9.1(c) thereof:

“ (c) demand that Borrower (i) deposits cash with Bank in an amount equal to the
aggregate amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;”

and inserting in lieu thereof:

“ (c) for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to (i) one hundred five percent (105.0%) of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit

 

3



--------------------------------------------------------------------------------

remaining undrawn denominated in Dollars and (ii) one hundred ten percent
(110.0%) of the Dollar Equivalent of the aggregate face amount of all Letters of
Credit remaining undrawn denominated in a Foreign Currency (plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its good faith business judgment)), to secure all of the Obligations
relating to such Letters of Credit, as collateral security for the repayment of
any future drawings under such Letters of Credit, and Borrower shall forthwith
deposit and pay such amounts, and (ii) pay in advance all letter of credit fees
scheduled to be paid or payable over the remaining term of any Letters of
Credit;”

 

  8 The Loan Agreement shall be amended by inserting the following text at the
end of Section 12.7 (Survival) thereof:

“ Without limiting the foregoing, except as otherwise provided in Section 4.1,
the grant of security interest by Borrower in Section 4.1 shall survive until
the termination of all Bank Services Agreements.”

 

  9 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

“ “Availability Amount” is (a) the Revolving Line, minus (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserves, minus (c) the FX
Reduction Amount, and minus (d) the outstanding principal balance of any
Advances (including any amounts used for Cash Management Services).”

“ “Credit Extension” is any Advance, Letter of Credit, the aggregate FX
Reduction Amount, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.”

“ “FX Forward Contract” is defined in Section 2.1.3.”

“ “Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.”

“ “Loan Documents” are, collectively, this Agreement, the Perfection
Certificate, any subordination agreements, any note, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
between Borrower any Guarantor and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.”

“ “Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, including, without limitation,
all obligations relating to letters of credit (including reimbursement
obligations for drawn and undrawn letters of credit), cash management services,
and foreign exchange contracts, if any, and including interest accruing after
Insolvency Proceedings begin and the performance of Borrower’s duties under the
Loan Documents.”

 

4



--------------------------------------------------------------------------------

“ “Revolving Line Maturity Date” is February 18, 2013.”

and inserting in lieu thereof the following:

“ “Availability Amount” is (a) the Revolving Line, minus (b) the outstanding
principal balance of any Advances.”

“ “Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit.”

“ “FX Forward Contract” is any foreign exchange contract by and between Borrower
and Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.”

“ “Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity or
similar agreement.”

“ “Loan Documents” are, collectively, this Agreement and any schedules,
exhibits, certificates, notices, and any other documents related to this
Agreement, the Perfection Certificate, any Bank Services Agreement, any
subordination agreement, any note, or notes or guaranties executed by Borrower
or any Guarantor, and any other present or future agreement by Borrower and/or
any Guarantor with or for the benefit of Bank in connection with this Agreement
or Bank Services, all as amended, restated, or otherwise modified.”

“ “Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.”

“ “Revolving Line Maturity Date” is February 18, 2015.”

 

  10 The Loan Agreement shall be amended by inserting the following new
definitions to appear alphabetically in Section 13.1 thereof:

“ “Bank Services” are any products, credit services and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).”

“ “Bank Services Agreement” is defined in the definition of Bank Services.”

“ “Dollar Equivalent” is, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount therefor in Dollars as
determined by Bank at such time on the basis of the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.”

 

5



--------------------------------------------------------------------------------

  11 The Compliance Certificate appearing as Exhibit D to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

4. FEES. Borrower shall pay to Bank a modification fee equal to Twelve Thousand
Five Hundred Dollars ($12,500.00), which fee shall be deemed fully earned as of
the date hereof, and shall be due and payable as follows: (a) Seven Thousand
Five Hundred Dollars ($7,500.00) is due and payable on the date hereof, and
(b) Five Thousand Dollars ($5,000.00) is due and payable upon the earliest to
occur of (i) the date that is one (1) year from the date of this Loan
Modification Agreement, (ii) the early termination of the Loan Agreement, or
(iii) an Event of Default. Borrower shall also reimburse Bank for all legal fees
and expenses incurred in connection with this amendment to the Existing Loan
Documents.

5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of November 2, 2009 between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in the Perfection Certificate have not changed, as of
the date hereof.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

6



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

SOUNDBITE COMMUNICATIONS, INC.

   

BANK:

 

SILICON VALLEY BANK

By:   /s/ Robert C. Leahy     By:   /s/ Naomi Herman Name:   Robert C. Leahy    
Name:   Naomi Herman Title:   CFO & COO     Title:   SVP

The undersigned, SOUNDBITE COMMUNICATIONS SECURITIES CORPORATION, a
Massachusetts corporation (“Guarantor”) hereby: (a) ratifies, confirms and
reaffirms, all and singular, the terms and conditions of (i) a certain
Unconditional Guaranty of the obligations of Borrower to Bank dated as of
November 2, 2009 (as amended, the “Guaranty”), and (ii) a certain Security
Agreement by Guarantor in favor of Bank dated as of November 2, 2009 (as
amended, the “Security Agreement”); (b) acknowledges, confirms and agrees that
the Guaranty and Security Agreement shall remain in full force and effect and
shall in no way be limited by the execution of this Loan Modification Agreement
or any other documents, instruments and/or agreements executed and/or delivered
in connection herewith; and (c) acknowledges, confirms and agrees that the
obligations of Borrower to Bank under the Guaranty include, without limitation,
all Obligations of Borrower to Bank under the Loan Agreement, as amended by this
Loan Modification Agreement.

 

SOUNDBITE COMMUNICATIONS SECURITIES CORPORATION By:   /s/ Robert C. Leahy Name:
  Robert C. Leahy Title:   CFO & COO

 

7



--------------------------------------------------------------------------------

SCHEDULE 1

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

FROM:

  

SILICON VALLEY BANK

SOUNDBITE COMMUNICATIONS, INC.

   Date:                                                          

The undersigned authorized officer of SoundBite Communications, Inc.
(“Borrower”) certifies in such capacity that under the terms and conditions of
the Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                             with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Compliance Certificate    Within five (5) days of filing 10-Q with SEC, but no
later than 45 days after quarter end    Yes No Board Projections    Annually and
within 45 days of approval    Yes No 10-Q    Within five (5) days of filing with
SEC, but no later than 45 days after quarter end    Yes No 8-K    Within five
(5) days of filing with SEC    Yes No 10-K, together with an unqualified opinion
   Within five (5) days of filing with SEC, but no later than 90 days after year
end    Yes No

 

Financial Covenant

   Required      Actual      Complies  

Maintain on a Quarterly Basis:

        

Adjusted Quick Ratio

     2.0:1.0         ____:1.0         Yes No   

Minimum Quarterly Net Revenue

     *       $ ______________         Yes No   

 

* As set forth in Section 6.7(b) of the Loan and Security Agreement.

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

8



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

SOUNDBITE COMMUNICATIONS, INC.     BANK USE ONLY By:         Received by:      
      AUTHORIZED SIGNER Name:         Date:             Title:         Verified:
            AUTHORIZED SIGNER       Date:           Compliance Status:
        Yes         No

 

9



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                     

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

 

I. Adjusted Quick Ratio (Section 6.7(a))

 

Required:    2.0:1.0 Actual:        :1.0

                 No, not in compliance                                        
                         Yes, in compliance

 

II. Minimum Quarterly Net Revenue (Section 6.7(b))

 

Required: Quarterly new revenue of at least:

(i) for the quarters ended June 30, 2009, September 30, 2009, December 31,
2009, March 31, 2010, June 30, 2010 and September 30, 2010, the greater of
(A) Nine Million Dollars ($9,000,000.00), and (B) seventy-five percent
(75.0%) of Borrower’s board-approved operating plan;

(ii) for the quarters ended December 31, 2010, March 31, 2011, June 30
2011, September 30, 2011, December 31, 2011, March 31, 2012, June 30,
2012, September 30, 2012 and December 31, 2012, Nine Million Dollars
($9,000,000.00); and

(iii) for the quarter ending March 31, 2013 and as of the last day of each
quarter thereafter, Ten Million Dollars ($10,000,000.00).

 

Actual: $            

                 No, not in compliance                                          
                        Yes, in compliance

 

10